Citation Nr: 1758755	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 217		DATE
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left wrist condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right wrist condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

5.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


ORDER

The appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for a left wrist condition is dismissed.

The appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right wrist condition is dismissed.

The appeal of service connection for a heart condition is dismissed.

Service connection for diabetes mellitus type II is granted.


FINDINGS OF FACT

1.  During the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeals of whether new and material evidence had been received to reopen previous denied claims for service connection for left and right wrist conditions and the appeal for service connection for a heart condition.

2.  The Veteran has a current diagnosis of diabetes mellitus type II, and the evidence is in equipoise on whether it is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for a left wrist condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right wrist condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of service connection for a heart condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1974 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2010 rating decision denied service connection for diabetes mellitus, type II.  The September 2012 rating decision found that new and material evidence had not been received to reopen claims of service connection for a bilateral wrist condition, and denied service connection for a heart condition and entitlement to a TDIU.

In May 2017, the Veteran testified in a Board hearing before the undersigned at the RO and the transcript is of record.  

The Board notes that the Veteran also initiated an appeal of service connection for post-traumatic stress disorder (PTSD); however, service connection for PTSD was granted in an October 2015 rating decision.  As this appeal was granted in full, the issue is no longer in appellate status or before the Board.

Appeals of increased ratings for the bilateral knees were also initiated; however, in December 2013, before the issue was transferred to the Board, the Veteran indicated in writing that he wished to withdraw the appeals for increased evaluations for the bilateral knees.  The issues are therefore no longer on appeal.  38 C.F.R. § 20.204 (2017).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Dismissal of appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his May 2017 Board hearing that he wished to withdraw the appeals of whether new and material evidence had been received to reopen previous denied claims for service connection for left and right wrist conditions and the appeal for service connection for a heart condition.  The Veteran's representative was with him in the hearing, and the Veteran stated that he understand that nothing further was going to happen on the claims once he withdrew them.  The Veteran also submitted a signed statement in writing dated the day of the Board hearing asserting that he wished to "withdraw the appeal for the denial of service connection for left wrist condition, right wrist condition and heart condition."  In light of this, the Veteran has withdrawn these appeals; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

2.  Service connection for diabetes mellitus

The Veteran contends that he remembers feeling fatigued a lot in service, and that he had pre-diabetic blood sugar levels in service, for which he was not treated.  He states that he was diagnosed with diabetes approximately five years after his separation from service.  See statements dated in October 2009, May 2010, September 2011, February 2014, and May 2017.  The Veteran also asserts that during service at Fort Polk, he was exposed to Agent Orange and/or other chemicals from a crop dusting plane.  See the May 2017 statement.

The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus type II.  A private treatment record dated in November 1984 indicates that the Veteran had a diagnosis of diabetes mellitus, and VA examinations in September 2010 and August 2015 indicate that the Veteran had a diagnosis of diabetes mellitus type II.  Thus, the current disability requirement for service connection for diabetes mellitus type II is satisfied.  

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, type II, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  

In this case, the Veteran does not allege and service records do not indicate that he served in Vietnam.  As such, presumptive service connection is not warranted.  

The Veteran asserts that he was exposed to Agent Orange and/or other chemicals while stationed at Fort Polk in Louisiana.  He indicates that he specifically remembers that in November 1974, during a training exercise, a crop dusting plane started spraying something on him and the rest of us unit.  He attempted to put on a gas mask but the drill instructor grabbed him and said the spray would not hurt him unless he was a weed.  See the May 2017 statement.

After careful review, the Board finds the evidence to be at least in equipoise regarding whether the Veteran's diabetes mellitus is etiologically related to service. 

Service personnel records confirm that the Veteran was stationed at Fort Polk between October 1974 and February 1975, and the Veteran submitted three statements by other veterans in support of his contention that Agent Orange and/or other hazardous chemicals were used at Fort Polk.  M.R. asserted that he was in the miliary at Fort Polk between June and October 1970, and he witnessed foliage being sprayed using 55 gallon barrels that had orange rings around them.  The smell was terrible and within the next few days, the sprayed foliage died.  R.P., the Veteran's grandson, stated that upon his arrive to Fort Polk in February 2013 for pre-deployment training, he was told by his chalk commander that he was not to use the water for drinking or hygiene purposes so that he did not get sick.  P.C. provided a detailed account of areas of Fort Polk that had Agent Orange or other harmful chemicals, past environmental studies done on the relevant area, and his own experience having trouble breathing and being effected by Agent Orange due to exposure at Fort Polk.  He also included a topographical map of areas at Fort Polk where he thought Agent Orange was located.

The claims file also contains a record of the Army's 1996 intent to prepare a Programmatic Environmental Impact Statement (PEIS) on the destruction of chemical warfare material (CWM) containing chemical agent.  Fort Polk was included on the list of locations with known or possible buried CWM.

The Veteran's service treatment records (STRs) are silent for mention of diagnosis or treatment of diabetes; however, laboratory tests for glucose levels  show a reading of "115.H" (with a reference that normal limits were between 65 and 110) in June 1976, and 120.H in June 1977.

The Veteran was afforded a VA diabetes mellitus examination in August 2015.  The examiner indicated that the Veteran had a diagnosis of diabetes mellitus type II, which was diagnosed in 1981.  The Veteran injected the insulin more than once per day and did not require regulation of activities.  His fasting plasma glucose level was 271 mg/dL (with a normal range noted to be between 65 and 110 mg/dL).  The examiner was asked to opine on whether the diabetes was related to a service-connected bilateral knee condition, which the Veteran later clarified was not his assertion.  In rendering her opinion that the diabetes was less likely than not proximately due to or the result of the bilateral knee condition, the VA examiner indicated that the Veteran's diabetes "was caused by the chemicals he was exposed to while stationed in Louisiana."

In May 2017, the Veteran testified in a Board hearing that he was diagnosed with diabetes in 1981 after going to a hospital with symptoms including being thirsty all the time and losing a lot of muscle mass.  He reiterated that he was sprayed with crop dusting chemicals in service at Fort Polk, which he asserted was Agent Orange.

On this evidence, the Board finds that the evidence is in equipoise on whether the Veteran's diabetes were caused by or developed during active service.  There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board acknowledges that there is conflicting medical evidence regarding the etiology of the Veteran's current diabetes diagnosis, including a September 2010 VA examination report, and that further research could be done on the issue of whether hazardous chemicals were at Fort Polk.  As such, the Board could seek further examination to definitively opine on the etiology of the diabetes and could seek further development on the existence of chemicals at Fort Polk.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board finds the August 2015 VA examiner's opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after reviewing the Veteran's claims file, soliciting a medical history from the Veteran, and conducting physical examination of the Veteran, including clinical tests.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner provided detailed facts and rationale on which she based her opinion, and the probative value of the opinion is bolstered by the consistency with the evidence in the Veteran's service records.  
 
In addition, the Veteran is competent to describe observable events, including being sprayed by a crop dusting plane.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His assertions are bolstered by the three additional veterans' statements and the Army's proposed PEIS, which included Fort Polk on the list of locations with known or possible buried CWM.

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus type II is warranted.


REMAND

The Veteran seeks entitlement to a TDIU.  He contended in an October 2010 application for TDIU that his service-connected bilateral knee condition and a nonservice-connected heart condition rendered him unemployable, and he asserted in the May 2017 Board hearing that he could not work due to a heart attack and his PTSD symptoms.  

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

In this case, the Veteran had a VA examination for his TDIU claim in February 2011.  The examiner opined that his diabetes mellitus did not hinder the Veteran from working, and his bilateral knee condition and coronary artery disease would hinder him from doing manual work but not sedentary work.  The August 2015 VA examiner indicated that the Veteran's diabetes has resulted in coronary artery disease.  As discussed above, however, the Veteran expressly withdrew his appeal for service connection for a heart condition in the Board hearing.

The Board nevertheless finds that the Veteran's TDIU claim is inextricably intertwined with the rating to be assigned to his diabetes mellitus type II, for which service connection is granted herein, to include the assignment of any separate ratings for condition(s) that may be service-connected as secondary to diabetes mellitus.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the issue is REMANDED for the following action:

1.  Implement the Board's decision above to awarding service connection for diabetes mellitus type II, to include consideration of whether any separate ratings are warranted as secondary to the diabetes mellitus. 

2.  Conduct any additional development deemed necessary to determine the impact of the Veteran's disabilities on his employability.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


